The opinion of the court ivas delivered by
Minturn, J.
The Common Pleas had this matter before it upon rule to show cause why a new trial should not be granted upon two occasions, and in each instance reached the same result and set aside the verdict. There is no question of jurisdiction in the case, the only issue presented being whether the trial court, in setting aside the verdict as against the weight of evidence, abused the discretion reposed in it. I have no means of determining that question since the evidence is not before me, but if it were I should-hesitate long before granting this writ after the trial court in the exercise of its undoubted discretion had upon two occasions exercised it to the best of its judgment. State v. Potter, 83 N. J. L. 428.
The rule will be discharged.